Citation Nr: 0406112	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-03 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Whether an overpayment of nonservice-connected disability 
pension benefits in the amount of $4,500.93 was validly 
created.  

2.  Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,500.93.  


REPRESENTATION

Appellant represented by:	Patricia McCabe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant had active military service from June 1942 to 
June 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (COWC) in Los Angeles, California, 
which denied waiver of an overpayment of VA nonservice-
connected pension benefits in the amount of $4,500.93.  

In May 2003, the Board remanded the case to the RO for a 
Travel Board hearing.  In August 2003, the appellant, with 
counsel, testified before the undersigned Acting Veterans Law 
Judge, who was designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).  A transcript of the hearing is of record.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2003).  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), redefined 
VA's notice and assistance obligations in adjudicating a wide 
variety of claims.  These obligations, though, are not 
applicable to cases concerning the validity or waiver of 
overpayment debts.  Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  

The RO properly developed for appellate review the claim of 
entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $4,500.93.  However, the appellant also argued, in 
April and May 2000 statements, against the validity of the 
debt.  In essence, he disagreed with the debt's validity and, 
in the alternative, requested waiver.  At his hearing before 
the undersigned in August 2003, he and his counsel pursued 
both these matters.  

Although the appellant timely challenged the validity of the 
debt, the RO has not adjudicated that issue, which is 
"inextricably intertwined" with the waiver issue.  Deciding 
that the debt was not valid would render moot the issue of 
waiver of that debt.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  When an appellant challenges the validity of a 
debt, the adjudicator must make a threshold determination on 
that question prior to rendering a decision on a request for 
waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).  Where the validity of a debt is challenged, 
that issue must be developed before the issue of entitlement 
to waiver of the debt can be considered.  VAOPGCPREC 6-98.  

Accordingly, this case is REMANDED for the following action:  

1.  After undertaking any additional 
development deemed appropriate, 
adjudicate the issue of the validity of 
the indebtedness in the amount of 
$4,500.93, due to overpayment of 
nonservice-connected disability pension 
benefits.  If the debt is valid, then 
readjudicate the request for waiver of 
recovery of the overpayment.  In 
adjudicating these issues, the 
adjudicating authority must review the 
evidence in the claims file, as well as 
the evidence in any Income Verification 
Match folder.  

2.  After completion of the above, if any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate decision, if in order.  

The purpose of this REMAND is to afford due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



